ORDER
The defendant, Russ Rogers, a prisoner in the Lewis and Clark County jail has filed with this Court, (1) a petition for writ of habeas corpus, (2) a petition for injunction, and (3) a letter with another petition for habeas corpus.
The Court has studied the handwritten pro se documents and finds no merit and accordingly denies the same. The gist of the petition is that the defendant desires his wife to be his counsel and that no bail bond had been established because' *528of an Idaho detainer. It appears to this Court that the district court is the proper forum to consider these matters.
The petitions are denied.